 MR. STEAK, INC.Mr. Steak, Inc. and Linda Manville. Case 7-CA-2005626 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 17 January 1983 Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.2We agree with the Administrative Law Judge'sfindings that Respondent violated Section 8(a)(1)by discharging employee Linda Manville becauseshe complained about working conditions and incit-ed other employees to complain following Re-spondent's discharge of Restaurant Manager KathyManville. In reaching this conclusion, we note that,following Respondent's termination of Kathy andits subsequent appointment of a new manager, em-ployees began experiencing difficulties in schedul-ing and staffing. There also was dissatisfaction overthe elimination of cigarette breaks and free meals,and over a new requirement that waitresses obtainpermission to use the washroom. Employees dis-cussed these problems at their breaktimes. About amonth after Kathy's termination, Linda and em-ployee Maureen Manville attempted to phone Re-spondent's president, Jackson. When they wereunable to reach Jackson immediately, they left mes-sages for him. Later that day, Jackson returned thecalls and reached Maureen who complained to himabout scheduling, staffing, and Kathy's termination.Later that same day, the restaurant's new manager,I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.' The Administrative Law Judge inadvertently failed to include in theexpunction provision of his recommended Order a requirement that Re-spondent notify Linda Manville in writing that it has expunged from itsfiles any reference to her discharge and that evidence of the unlawful dis-charge will not be used as a basis for future personnel action against her.We shall modify the recommended Order accordingly. See SterlingSugars, 261 NLRB 472 (1982).267 NLRB No. 94Naumovski, learned of these phone calls and calledLinda into his office. Inter alia, Linda told him thatshe had tried to call Jackson to complain aboutKathy's termination and working conditions. Thefollowing day, Naumovski terminated Linda fordisrespect toward management and for incitingMaureen to have the same attitude. In these cir-cumstances, as further elaborated on by the Admin-istrative Law Judge, we agree that Linda's partici-pation in the concerted protest over the perceiveddeterioration of working conditions was protectedconcerted activity and that Respondent terminatedLinda because of her participation in this protectedactivity. We also agree that Respondent failed toestablish that it would have terminated Linda evenin the absence of her protected concerted activities.Wright Line, 251 NLRB 1083 (1980). In these cir-cumstances, we find it unnecessary to pass on theAdministrative Law Judge's further findings thatemployee complaints about the termination of Res-taurant Manager Kathy Manville were part of theprotected concerted protest about working condi-tions and that employees had a legitimate concernwith Kathy's identity and continued presence.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Mr. Steak, Inc., Riverview, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Substitute the following for paragraph 2(b):"(b) Expunge from its files any reference to thedischarge of Linda Manville and notify her in writ-ing that this has been done and that evidence ofher unlawful discharge will not be used as a basisfor future personnel actions against her."3. Substitute the attached notice for that of theAdministrative Law Judge.3 Member Hunter disavows the Administrative Law Judge's findingthat employee complaints over the termination of the restaurant managerconstitute protected concerted activity. However, he agrees that Re-spondent terminated Linda Manville because of her participation in theconcerted protest over the perceived detenoration in working conditionsand thus violated Sec. 8(a)(1) of the Act.553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Accordingly, we give employees these assurances:WE WILL NOT discharge employees becausethey engage in protected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WE WILL offer Linda Manville immediateand full reinstatement to her former job or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to herseniority or other rights and privileges, andWE WILL make her whole for any loss of earn-ings she may have suffered as a result of ourdiscrimination against her, with interest.WE WILL expunge from our files any refer-ence to the discharge of Linda Manville andWE WILL notify her in writing that this hasbeen done and that evidence of the unlawfuldischarge will not be used as a basis for futurepersonnel action against her.MR. STEAK, INC.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard in Detroit, Michigan, based on an unfairlabor practice charge filed by Linda Manville, an indi-vidual, on November 24, 1981, and a complaint issued bythe Regional Director for Region 7 of the NationalLabor Relations Board, herein called the Board, on Janu-ary 12, 1982. The complaint alleges that Mr. Steak, Inc.,herein called Respondent, violated Section 8(a)(1) of theNational Labor Relations Act, herein called the Act, bydischarging Linda Manville because she engaged in theprotected concerted activity of protesting working con-ditions. Respondent's timely filed answer denies the com-mission of any unfair labor practices.All parties were afforded full opportunity to appear, toexamine and to cross-examine witnesses, and to argueorally. The General Counsel and Respondent have filedbriefs which have been carefully considered.Upon the entire record, including my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACTi. RESPONDENT'S BUSINESS-PRELIMINARYCONCLUSIONS OF LAWRespondent is a Colorado corporation engaged in theoperation of restaurants and the retail sale of food andbeverages. Its Riverview, Michigan, restaurant is theonly facility involved herein. Jurisdiction is not in dis-pute. The complaint alleges, Respondent admits, and Ifind and conclude that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE UNFAIR LABOR PRACTICEA. The FactsRespondent's work force at the Riverview Restaurantduring the period covering these events included at leastfive members of the Manville family. Kathy Manvillewas the restaurant's manager; she had hired several ofher sisters or sisters-in-law. Among these were LindaManville, the alleged discriminatee, Marianne Buza,Maureen Manville, and Amy Manville.' As manager,Kathy was responsible for the waitresses and hostessesand set their weekly schedules. Kathy, it appears, waswell liked and respected by most of the dining room em-ployees.Notwithstanding her apparent popularity, Kathy's em-ployment by Respondent ended on October 25, 1981,2under circumstances which, though not fully describedin this record, appear to have been less than entirely vol-untary or amicable. On October 26, Douglas McKinnon,the district manager, held a meeting of the employeeswherein he told them of Kathy's termination. On thatsame day, Amy circulated a letter, addressed to RichardJackson, Respondent's president, wherein it was claimedthat Kathy, allegedly "the finest, most loyal and support-ive manager your corporation could have ever had," wasforced, by the harassment of the district manager, toquit. Approximately 36 employees signed that letter andit was sent to Jackson in Denver, Colorado.As indicated by the substantial support given Amy'sletter to Jackson, the employees were upset over Kathy'sdeparture. As described in general terms by John Claro,Respondent's galley supervisor, the employees' fondnesst For ease of reference, the various members of the Manville familywill be referred to herein by their first names.2 All dates hereinafter are 1981 unless otherwise specified.554 MR. STEAK, INC.for Kathy turned to a dislike of Respondent after her de-parture and her termination became a subject of dailydiscussion among the employees. Particularly upset, asmight be expected, were Kathy's sisters; both Linda andMaureen Manville were observed, in particular, to reactemotionally to this change in circumstances.In addition to participating in the discussions with herfellow employees, Linda testified that she discussedKathy's termination with Associate Manager JeanHogan3and Tom Naumovski, the manager who wasbrought in to replace Kathy in early November.4When Kathy had been responsible for the staffing andweekly scheduling of the waitresses and hostesses, thesefunctions had apparently been performed to the employ-ees' satisfaction. However, Hogan encountered problemson assuming these responsibilities. One employee de-scribed her as sometimes forgetful. Employees werescheduled to work more or less hours than they wantedor at hours when they were not available. Linda testifiedthat she mentioned the scheduling problem to Nau-movski, who referred her to Hogan. Linda then alleged-ly complained to Hogan. Other than recalling that shehad complained about an alleged new rule prohibitingemployees from switching their days off however, shegave no specifics concerning her discussions with Hoganand could not recall Hogan's responses to her com-plaints. Maureen and Ann Sherman both testified thatthey had discussions with Hogan about problems withtheir own schedules. According to Sherman, when suchproblems were pointed out to Hogan they were rectified.There were, according to Linda and certain other wit-nesses proffered by the General Counsel, other changesmade following Kathy's termination. A reduction instaffing (at least as perceived by some employees), anelimination of cigarette breaks and free meals, and a re-quirement that the waitresses secure management's per-mission prior to using the washroom were some of thealleged changes. The problems engendered by suchchanges were discussed among the employees at thetable where they took their breaks. There is no evidencethat management participated in any of these discussions,overheard them, or interfered with them in any way.Linda testified, only in general terms, that she discussedworking conditions with Naumovski; she gave no specif-ics of any such conversations.On November 20, Linda, together with her sister Mar-ianne and her sister-in-law Maureen, decided to callJackson to discuss Kathy's termination and, according toLinda, also to discuss "working conditions." Jackson wasnot in when Linda called and she left her name. Maureendid the same. Jackson returned their telephone calls at orabout 1 or 2 p.m. on that same day. He asked to speakwith either one of them, and spoke with Maureen. Maur-een testified that she had initiated the call because:I The complaint does not allege Hogan to be either a supervisor oragent; however, it is clear from her authority to schedule the workinghours of the waitresses and hostesses that she was a supervisor within themeaning of Sec. 2(11) of the Act.I Linda gave no specifics as to the dates of contents of these conversa-tions. Naumovski's description of one such conversation, occurring on orabout November 20, is described infra.We wanted some straight answers. We want toknow also if he was aware what was going on inthe restaurant ...about the conditions in the res-taurant as far as the scheduling, and also I guess tostraighten out my sister's character, what had beensaid by Mr. McKinnon.She described their conversation as follows:I asked him if he was aware what was happening atthe Riverview restaurant and if he had heard any ofthe things that were being said [about] Kathy as faras drinking and what had been said at the meetingby Mr. McKinnon about the books, which was in-quiring about stealing. I also asked him if he knewof the uproar at the restaurant, how unhappy every-body was about Kathy being fired, and that we feltthat we deserved some answers for it. I told himabout the scheduling.... That everybody wasvery dissatisfied with the changes, with the daysoff. Some people needed them for school and theyhad to be switched around and double shifts. ... Iremembers saying about the staff being short ....Sunday we worked with six girls and we neededeight.Jackson told Maureen that he would talk with the em-ployees when he was next in Detroit, in about 3 weeks.5When Linda reported for work on November 20, at orabout 4:10 p.m., Naumovski called her into his office. Heasked what she thought of Mr. Steak as a company andas a restaurant and whether she respected him. Linda re-plied that she respected the company as her place of em-ployment but had a hard time respecting its policies. Shesaid that she understood that Naumovski was in a diffi-cult position, having come in at a difficult time, and fur-ther said that he would have to earn her respect. Shealso told Naumovski of her attempt to call Jackson inorder to make a plea "about Kathy's resignation andworking conditions." She claimed to have said somethingto Naumovski about "working conditions" but could notremember any details.As Naumovski remembered this conversation, he hadcalled Linda into his office because her attitude towardthe customers reflected that she was having a problem;he wanted to find out what that problem was. She thentold him about Kathy's termination and, in response,Naumovski told her that what had happened to Kathywas not his business, that his concern was whether Lindacould do the job he required. He allegedly told her tofollow proper procedures and the policies he had set andto show him respect. Naumovski corroborated Linda'stestimony concerning her reference to the call to Jack-son.In a pretrial affidavit given to Respondent's attorneys,Naumovski had stated that his conversation with LindaManville grew "out of Maureen Manville's telephoneconference earlier that day with Richard Jackson." Uponbeing shown this affidavit, he first admitted and thens Maureen's testimony is uncontradicted. No weight can be given toRespondent's reference, on brief, to an alleged affidavit of Jackson whichwas neither received nor offered in evidence.555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied, as he had earlier in his testimony, that this inter-view resulted from the telephone calls. While both theaffidavit and his testimony are somewhat ambiguous, Imust conclude, from the timing of his conference withLinda Manville and his subsequent reference to Linda as"inciting" Maureen, as discussed infra, that whatever am-biguity exists must be resolved against Respondent. I findthat Naumovski called Linda Manville into his office be-cause of her role in the telephone calls to, and Maureen'sconversation with, Richard Jackson.Their meeting ended, according to Naumovski, whenLinda Manville walked out "halfway through [the] con-versation," stating that she had to take care of business.Linda denied walking out of that meeting. Subsequently,Naumovski asked Linda to stay and talk with him afterthe restaurant closed that evening; she told him that shewas unable to do so and left.On the following afternoon, Saturday, November 21,Claro told Maureen that Linda and Naumovski had con-versed on Friday, that Naumovski did not appreciatewhat Linda had said, and that Naumovski was going totalk to her again when she came that night. When Lindacame in, Claro told her that Naumovski was very upsetand was going to fire her. Linda confronted Naumovskiin the kitchen, questioning whether she was to be dis-charged, and was again taken into the office. Naumovskitold her that her attitude was poor and that she was ter-minated. She was requested to sign an already preparednotification of discharge and did so. That notice states, asthe reason for termination:Total lack of respect towards MGMT. & Companypolicies; inciting fellow emps. to same attitude.Both the quantity and quality of her work were ratedgood, but Naumovski had rated her as "not acceptable"in the categories of job interest, work habits, coopera-tion, and attitude.Naumovski's versions of the events precipitating theNovember 21 discharge and his version of the dischargeinterview, to the extent that they contradict Linda's,cannot be credited. Thus, although it is clear from boththe fact that Naumovski had already written out Linda'sdischarge notice before he spoke to her on November 21,and from Claro's statements to Linda and Maureen, thatNaumovski had determined to discharge Linda beforetheir November 21 conversation, Naumovski initiallydenied that he had formed the intent to discharge herwhen their conversation began. He also testified initiallythat she made a derogatory remark about Respondentbefore he discharged her. The evidence clearly estab-lishes that the remark, if made it at all, came as a re-sponse to the discharge. Naumovski testified that hespoke to Linda at this time about her alleged failure tofollow his policies regarding the use of sizzler plates andfoil-wrapped baked potatoes; it is clear that this problemarose only in the first couple of days after he came toRiverview and it was at that time that he spoke to herabout it. In this respect, I note that Naumovski's affidavitomits any reference to the sizzler plate and baked potatomatters as having been mentioned on November 21. 1note, also, that it was only when he was responding toquestions by the Administrative Law Judge, after exten-sive direct and cross-examination, that Naumovskiclaimed that it was a complaint from a customer aboutLinda's service, allegedly related to him by Claro andthen repeated by the customer, that precipitated the dis-charge. I find it difficult to believe that so significant anevent would, if true, have been omitted from direct ex-amination. Moreover, Claro, while testifying aboutLinda's alleged deficiencies, made no mention of this al-leged complaint and Naumovski's testimony about her al-leged failure to properly serve the restaurant's clientele isinconsistent with his appraisal of the quality of her workas "good."6Naumovski testified that the "inciting" to which thedischarge notice referred was Linda's "inciting" of theother employees on her shift to bad attitudes similar toher own. However, the only employee he could name ashaving been "incited" by her was Maureen. Maureenwas the other employee involved in the calls to Jacksonand the one to whom Jackson actually spoke.Linda Manville had never previously been disciplinedfor breaches of conduct or poor attitude.B. Analysis and ConclusionsThe General Counsel, relying solely on the events ofNovember 20 and 21, contends that Linda Manville wasdischarged for having engaged in protected concertedactivities. I believe this contention is supported by a pre-ponderance of the record evidence.The uncontradicted testimony establishes that Lindaand Maureen Manville jointly placed calls to RichardJackson on November 20. When he returned those calls,Jackson asked to speak to either of them and was con-nected with Maureen. In her conversation, Maureenbrought employee complaints about staffing and schedul-ing, unquestionably "working conditions,"7which hadbeen the subject of concerted employee discussions fornearly a month, to his attention. Additionally, she voicedconcerns, expressed by virtually all of the employees,over Kathy's termination. Kathy had been a popularmanager, related to several of the witnesses, and unques-tionably some of the unhappiness engendered by her ter-mination stemmed from these factors. Additionally, how-ever, it appears that in exercising her managerial respon-6 Naumovski testified that the bad attitude to which he referred in thedischarge notice was Linda Manville's alleged failure to properly servethe customers. His description of Linda's work attitude is, to a certainextent, corroborated by the testimony of two employees and one supervi-sor. Thus, waitress Ann Sherman observed that, while everyone wasupset about Kathy's termination, Linda and Maureen both had frequentemotional outbursts in the period following that termination. To her, itappeared that there were changes in Linda's behavior and attitude; shenoticed that Linda did not like the new management. Similarly, WilliamMovinski, a cook, reported that Linda's attitude toward the Company de-teriorated after her sister's termination. He saw her slamming plates andother equipment around loudly, observed her arguing with Jean Hoganon several occasions, and heard her say "Mr. Steak sucks" in the breakarea. Others, he admitted, had also been heard to make derogatory com-ments about the Company; it was not that unusual. Galley SupervisorClaro also testified to having observed similar conduct and attitudes onLinda's part.I Hawthorne Mazda, 251 NLRB 313 (1980), enfd. 108 LRRM 2344 (9thCir. 1981); Misericordia Hospirtal Medical Center, 246 NLRB 351 (1979),enfd. 623 F.2d 808 (2d Cir. 1980)556 MR. STEAK, INC.sibility over staffing and scheduling, Kathy had been ableto accommodate the needs and desires of those she su-pervised for work during certain hours and days or timeoff at other times. After she left, the employees encoun-tered difficulties in scheduling and staffing, perhaps as aresult of the inexperience or different interests of her re-placements. Kathy thus had a direct impact upon the jobinterests of the employees; they were legitimately con-cerned with her identity and continued presence andthey had a protected right to protest her termination.8Several facts help establish that it was this exercise ofthe statutory right to concertedly protest matters affect-ing working conditions which caused Naumovski to callLinda in and discharge her. First, of course, are his ad-missions and my finding that the telephone calls prompt-ed him to speak to Linda. This conclusion follows, also,from the timing. Naumovski's first conversation withLinda occurred only a few hours after Jackson returnedthe Manvilles' calls. Additionally, there is Naumovski'sreference to Linda inciting" other employees and hisability to point to any employee except Maureen, theperson to whom Jackson spoke, as having been "incit-ed." Finally, I note the vague, shifting, and often contra-dictory testimony of Naumovski concerning his observa-tions of Linda's behavior, his conversations with her, andhis reasons for terminating her. Such testimony tends tosupport my conclusion that the real motivation was herprotected concerted activity.Respondent has adduced evidence tending to showthat, at least after her sister's termination, Linda Manvillehad become less than an entirely desirable employee. Herattitude, as demonstrated by a lack of cheerfulness andexpressions of unhappiness, including perhaps rough han-dling of dishes and other equipment, the forceful openingor closing of doors, and some derogatory remarks abouther employer, would not, I believe, have resulted in herdischarge absent the protected concerted activity. Othershad engaged in similar behavior without discipline ordischarge. Moreover, the derogatory remarks attributedto her were not made in the presence of customers andthere is no evidence that Naumovski either heard or wastold about such remarks until after her discharge.Accordingly, I must conclude that the General Coun-sel has established, by a preponderance of record evi-dence, that Respondent discharged Linda Manville be-cause of her protected concerted activities, in violationof Section 8(a)(l) of the Act.CONCL.USIONS OF LAWi. By discharging Linda Manville because she engagedin protected concerted activities, Respondent has violat-ed Section 8(a)(1) of the Act.I See Fibracan Corp., 259 NLRB 161 (1981), involving the terminationof a popular supervisor who had demonstrated particular concern for theemployees' safety and had aided them in achieving top productivity. Seealso S. L. Industries, 252 NLRB 1058 (1980), and Puerto Rico Food Prod-ucts, 242 NLRB 899 (1979), where employee protests over the termina-tion of supervisors who had direct impact on their job interests (includingrepresentation of their interests to management and advising them ontheir statutory riqhts) were held protected.2. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(2), (6), and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. As I havefound that Respondent discriminatorily discharged LindaManville because she engaged in protected concerted ac-tivities, I shall recommend that Respondent be requiredto offer her immediate and full reinstatement to herformer or a substantially equivalent position withoutprejudice to her seniority or other rights and privilegesand to make her whole for any loss of pay or other earn-ings she may have suffered as a result of the discrimina-tion against her. Any backpay found to be due shall becomputed in accordance with the formula set forth in FW. Woolworth Co., 90 NLRB 289 (1950), and FloridaSteel Corp., 231 NLRB 651 (1977).9Additionally, I shallrecommend that Respondent be required to rescind andexpunge from its personnel files and other records anyreferences to the November 21, 1981, discharge of LindaManville.Upon the foregoing findings of fact and conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER l 0The Respondent, Mr. Steak, Inc., Riverview, Michi-gan, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging employees because they engage in pro-tected concerted activities.(b) In any like or related manner interfering with em-ployees in the exercise of the rights guaranteed themunder Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Linda Manville immediate and full reinstate-ment to her former job or, if that is not possible, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and make herwhole for any loss of earnings she may have suffered byreason of the discrimination against her, in the mannerset forth in the section of this Decision entitled "TheRemedy."(b) Expunge from its personnel files or other recordsall references to the November 21, 1981, discharge ofLinda Manville.(c) Post at its Riverview, Michigan, facility copies ofthe attached notice marked "Appendix."'' Copies of said9 See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).'0 In the event no exceptions are filed as provided in Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, in conspicuous places, including allI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."places where notices to employees are customarilyposted, and shall be maintained for a period of 60 con-secutive days thereafter. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.558